        Case 1:20-cv-00099-JRS-DML Document 6 Filed 01/30/20 Page 1 of 1 PageID #: 77
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                             __________  District of
                                                                  of Indiana
                                                                     __________


                        RUTH BERRY                             )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-00099-JRS-DML
  EQUIFAX INFORMATION SERVICES, LLC, et al.                    )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Wells Fargo Auto, a division of Wells Fargo Bank, N.A.                                                       .


Date:          01/30/2019                                                             s/ Mark D. Kundmueller
                                                                                         Attorney’s signature


                                                                                 Mark D. Kundmueller #28427-71
                                                                                     Printed name and bar number
                                                                                      Troutman Sanders LLP
                                                                                 222 Central Park Ave., Suite 2000
                                                                                     Virginia Beach, VA 23462

                                                                                               Address

                                                                                 mark.kundmueller@troutman.com
                                                                                            E-mail address

                                                                                          (757) 687-7586
                                                                                          Telephone number

                                                                                          (757) 687-7510
                                                                                             FAX number
